Citation Nr: 0207182	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right elbow injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claim for an 
increased evaluation for residuals of a right elbow injury 
with traumatic arthritis.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's right elbow manifests normal range of 
motion.

3.  Hand numbness is not related to the veteran's service-
connected right elbow disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right elbow injury with traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5206, 5207, 
5209 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not considered the issue at hand in light of the 
above-noted change in law.  Nonetheless, the Board determines 
that the law does not preclude the Board from proceeding to 
adjudicate the claim without first remanding the claim to the 
RO, as the requirements of the new laws have essentially been 
satisfied.  In this regard, the Board notes that the veteran 
testified at a February 2000 RO hearing and as evidenced by 
the March 1999 statement of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence identified.  Moreover, the veteran has undergone a 
VA examination in connection with the claim and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issue.  In the Board's view the development and notification 
undertaken by the RO meets the requirements of the VCAA and 
indicates there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.  Under these circumstances the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the claim, at this juncture, without first 
remanding them to RO for explicit VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service connection for residuals of a right elbow injury was 
established in a July 1980 rating decision based on evidence 
of treatment in service and post-service evidence of 
traumatic arthritis.  A 10 percent evaluation was assigned 
based on the level of disability at that time.

Records from the VA Medical Center (VAMC) in Buffalo, New 
York indicated the veteran complained of sharp, shooting pain 
in December 1997.  X-rays of the right elbow were limited due 
to underexposure, but there was evidence of degenerative 
changes, possibly post traumatic in the elbow joint.

In August 1998, the veteran submitted a claim for an 
increased evaluation on the basis of decreased mobility, 
shooting pain from his right elbow to his hand, and 
discomfort as a result of repetitive movement or over 
extension of the right elbow.

Medical records from the Buffalo VAMC show that the veteran 
was referred for an electromyogram (EMG) in March 1998 due to 
complaints of "sharp, shooting pains" in the right arm.  
There was no electrical evidence to support a clinical 
diagnosis of right ulnar neuropathy at the elbow or wrist.  
Nerve conduction studies were performed and the findings were 
not consistent with a clinical diagnosis of carpal tunnel 
syndrome.  An EMG was not performed.

During a February 2000 personal hearing, the veteran 
testified that he was unable to straighten his right elbow, 
had shooting pain, woke up with numbness in his fingers, and 
had fatigue in his hand.  

Private medical evaluations from John H. Callahan, M.D. dated 
in June 2000 noted evidence of carpal tunnel syndrome.  On 
examination, there was no evidence of limitation of motion of 
the elbow or forearm.  In addition, there was no atrophy or 
deformity.  Sensation was intact to light touch with good 
capillary refill noted in all digits.   A September 2000 
evaluation report noted that range of motion of the right 
elbow was from 43 degrees to 136 degrees on the right 
compared to range of motion on the left from 2 degrees to 147 
degrees.  There was no evidence of intrinsic muscle atrophy 
or impairment of the intrinsic muscle function in the right 
hand.  Electrodiagnostic studies at Buffalo General Hospital 
in July 2000 showed there was electrodiagnostic evidence of 
ulnar nerve impairment at the level of the elbow with 
increased ulnar sensory latency.  The EMG component was 
normal.  He had right ulnar neuropathy at the right elbow 
that was consistent with the discomfort on the medial aspect 
of his elbow.  He did not have permanent impairments of nerve 
function by clinical examination, but did have significant 
arthritic deterioration of the right elbow.  

The veteran underwent a VA examination in December 2000.  In 
addition to complaints and history that had been previously 
been reported, he complained that his arm was painful, 
swelled, weak, and tended to be stiff.  He indicated that he 
had flare-ups due to overuse that resulted in an inability to 
bend the elbow at all.  There was no heat redness, 
instability, giving way, or locking up.  He reported that the 
disability affected his daily activities.  He was right-
handed.  On examination, right elbow flexion was normal at 
zero to 145 degrees.  Supination was also normal at zero to 
85 degrees.  Forearm pronation was normal at zero to 80 
degrees.  The physician had the veteran repeatedly flex his 
biceps and extend the triceps against resistance in which he 
showed no signs of fatigue.  The sensory examination was 
normal with respect to pinprick, light touch, and vibration 
position sense bilaterally.  The impression was that the 
veteran had traumatic arthritis.  The complaint of numbness 
in the fingers was not supported by objective criteria on 
examination.  Usually, an elbow fracture caused an ulnar 
nerve lesion; however, he had no signs of this on 
examination.  The opinion was that the hand numbness was 
unrelated to the veteran's service-connected arthritis.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At present, the veteran's arthritis of the right elbow is 
evaluated as 10 percent disabling.

Medical evidence shows X-ray findings of degenerative joint 
disease as the result of trauma in the left elbow.  Under 
Diagnostic Code 5010, traumatic arthritis, substantiated by 
X-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003, which provides for rating the arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent rating is warranted.  If there are 
two or more major joints or two or more minor joint groups 
involved, with occasional incapacitating exacerbations, a 20 
percent rating is warranted. See 38 C.F.R. § 4.71a.

Under Diagnostic Code DC 5206, a noncompensable rating is 
warranted if flexion of the major (the veteran is right-hand 
dominant, therefore, his right elbow is considered the major 
elbow) forearm is limited to 110 degrees.  A 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating is warranted for flexion limited to 90 
degrees.  A 30 percent is warranted for flexion limited to 70 
degrees, and a 40 percent rating is warranted for flexion 
limited to 55 degrees.  A 50 percent rating is warranted for 
flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a.  Here, 
the veteran had full flexion to 145 degrees on VA examination 
in December 2000 and to 136 degrees on a private examination 
in September 2000.  Hence, a compensable is not warranted 
pursuant to DC 5206. 

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension of the major forearm is limited to 45 or 60 
degrees.  A 20 percent rating is warranted if extension is 
limited to 75 degrees.  A 30 percent rating is warranted if 
extension is limited to 90 degrees.  A 40 percent rating is 
warranted if extension is limited to 100 degrees and a 50 
percent rating is warranted if extension is limited to 110 
degrees. 

Here, the veteran had extension limited to 43 degrees on a 
private examination in September 2000 and had full extension 
to zero degrees on VA examination of December 2000 (normal 
extension being 90 to 0 degrees, see 38 C.F.R. § 4.71, Plate 
I). Hence, a compensable is not warranted pursuant to DC 
5206. 

Factors such as functional loss due to pain, weakness, 
fatigability, swelling, deformity, and atrophy of disuse must 
be considered due because they could potentially result in a 
higher evaluation.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Although the veteran contends that his disability 
has worsened and complained of pain, finger numbness, 
swelling, weakness, stiffness, and an inability to bend with 
overuse, there is no objective medical evidence of these 
symptoms.  As noted on the VA examination of December 2000, 
there was no instability or giving way, and repeated flexion 
and extension against resistance did not produce signs of 
fatigue.  For these reasons, a higher evaluation is not 
warranted based on DeLuca factors.

In reviewing other diagnostic codes for right elbow 
disability, Diagnostic Code 5211 provides a 20 percent rating 
for nonunion of the lower half of the ulna and a 30 percent 
rating for nonunion without loss of bone substance or 
deformity of the ulna (major extremity).  See 38 C.F.R. § 
4.71a.  X-ray evidence does not support a finding that there 
is nonunion of the right elbow.  In light of this, a higher 
evaluation is not warranted under this code.  Likewise, other 
musculoskeletal diagnostic codes for the elbow impairment, 
with potential ratings greater than 20 percent, are 
inapplicable because there is no evidence of ankylosis 
(Diagnostic Code 5205), other impairment such as flail joint; 
nonunion of the radius and ulna, with a flail false joint 
(Diagnostic Codes 5209, 5210); nonunion of the radius; or the 
hand fixed in supination, pronation, or hyperpronation 
(Diagnostic Codes 5212, 5213).

The Board also notes that the opinion expressed in the 
December 2000 VA examination report was that the veteran's 
complaints of hand numbness were unrelated to the veteran's 
service-connected arthritis.  Thus, an increased rating based 
on neurological impairment is not warranted.  

As a final matter, the 10 percent evaluation for residuals of 
a right elbow injury with traumatic arthritis is protected 
and cannot be reduced.  See 38 C.F.R. § 3.9519b) (2001). 

Based on the foregoing, the preponderance of the evidence is 
against the claim for an increased evaluation for residuals 
of a right elbow injury with traumatic arthritis.  As such, 
the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability evaluation in excess of 10 percent for residuals 
of a right elbow injury with traumatic arthritis is denied.



________________________
John Fussell
Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

